Exhibit 10.37


FIRST AMENDMENT
TO
REPURCHASE AGREEMENT


THIS FIRST AMENDMENT TO REPURCHASE AGREEMENT (this “Amendment”), dated December
23, 2019 (the “Effective Date”), is entered into by and between BLOOM ENERGY
CORPORATION, a Delaware corporation (“Buyer”), and DIAMOND STATE GENERATION
PARTNERS, LLC, a Delaware limited liability company (“Seller”), to amend that
certain Repurchase Agreement, dated June 14, 2019 (the “Repurchase Agreement”),
by and between Buyer and Seller. Buyer and Seller are each at times referenced
herein individually as a “Party” and together as the “Parties”.


WHEREAS, under the Repurchase Agreement, Buyer agreed to purchase from Seller
and Seller agreed to sell to Buyer certain fuel cell generation systems
installed at the Project (as defined in the Repurchase Agreement); and


WHEREAS, the Parties wish to amend the Repurchase Agreement regarding the
matters set out herein and on the terms and subject to the conditions set forth
in this Amendment.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the Parties,
the Parties, intending to be legally bound, hereby agree as follows.


1.Terms and Abbreviations. All capitalized terms and abbreviations used in this
Amendment that are not specifically defined herein shall have the meaning as set
forth in the Repurchase Agreement.


2.Amendments. Pursuant to Section 9.1 of the Repurchase Agreement, the Parties
hereby amend the Repurchase Agreement as follows:


(a)
The second recital of the Repurchase Agreement is hereby deleted in its entirety
and replaced with the following:



“WHEREAS, Seller and Buyer entered into (i) that certain Fuel Cell System Supply
and Installation Agreement, dated as of the Agreement Date and (ii) that certain
Fuel Cell System Supply and Installation Agreement, dated as of the date hereof
(collectively, the “New System CapEx Agreement”), pursuant to which, among other
things, (a) Buyer (as “Seller” under such New System CapEx Agreement) will sell
to Seller (as “Buyer” under such New System CapEx Agreement) and Seller will
purchase from Buyer, new Bloom Systems with aggregate nameplate capacity of up
to 27.5 MW (such Bloom Systems, the “New Systems”) and all shared infrastructure
BOF not already existing at the applicable Site, and (b) Buyer will design,
engineer,






DM_US 163979648-12.107145.0012

--------------------------------------------------------------------------------




procure, construct, and commission each of the New Systems and such shared
infrastructure BOF at the Sites; and”


(b)
The definition of “Interim Period” in Section 1.1 of the Repurchase Agreement is
hereby deleted in its entirety and replaced with the following:



“Interim Period” means, with respect to each Existing System that is the subject
of a Sale Notice, the period between the delivery of such Sale Notice and the
date such Existing System is removed from the Site.”


(c)
Section 2.4 of the Repurchase Agreement is hereby deleted in its entirety and
replaced with the following:



“Title and all rights to each Sale System shall remain with Seller until (a)
Buyer has paid Seller the portion of the Purchase Price set forth in Section
2.2(e) for such Sale System, and (b) Buyer has caused such Sale System to cease
exporting power (the “Transfer Date”). On the Transfer Date, legal and
beneficial title and all rights to the applicable Sale System(s) shall
automatically pass to Buyer. Seller shall promptly thereafter deliver to Buyer a
Bill of Sale evidencing the transfer of title to the applicable Sale System(s)
to Buyer as of such Transfer Date; provided, no delay or failure to deliver such
Bill of Sale shall affect the transfer of title of the applicable Sale
System(s).”


3.Date of Effectiveness; Limited Effect. This Amendment shall become effective
on the Effective Date. Except as expressly provided in this Amendment, all of
the terms and provisions of the Repurchase Agreement are and shall remain in
full force and effect and are hereby ratified and confirmed by the Parties.
Without limiting the generality of the foregoing, the amendments contained
herein shall not be construed as an amendment to or waiver of any other
provision of the Repurchase Agreement or as a waiver of or consent to any
further or future action on the part of either Party. On and after the Effective
Date, each reference in the Repurchase Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import will mean and be a
reference to the Repurchase Agreement as amended by this Amendment. If there is
a conflict between this Amendment and the Repurchase Agreement, the terms of
this Amendment shall prevail.


4.Construction and Term. This Amendment shall, from the date hereof, be read and
construed together with the Repurchase Agreement, and as amended hereby, and
this Amendment shall continue in full force and effect for the remainder of the
term of the Repurchase Agreement in accordance with the terms thereof and
hereof.


5.Governing Law and Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAW OR OTHER PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL




2
DM_US 163979648-12.107145.0012

--------------------------------------------------------------------------------




OBLIGATIONS LAW). THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WITH RESPECT TO ANY DISPUTE
ARISING OUT OF OR RELATING TO THIS AMENDMENT. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING
TO ANY SUCH DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.


6.Costs. Each Party shall pay its own costs and expenses in connection with this
Amendment (including the fees and expenses of its advisors and legal counsel).


7.Headings. The article, section and schedule headings contained in this
Amendment are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not in any way affect the meaning or interpretation of
this Amendment.


8.Further Documents. Each Party agrees to execute and deliver such reasonable
additional documents and instruments and to perform such reasonable additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions, and conditions of this Amendment and the transactions
contemplated by this Amendment.


9.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and permitted
assigns of the Parties.


10.Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile,
portable document format (.PDF) or other electronic means (including services
such as DocuSign) will be considered original signatures.


[Signature pages follow.]








2
DM_US 163979648-12.107145.0012

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have each duly executed this Amendment on the
Effective Date.


SELLER:


DIAMOND STATE GENERATION PARTNERS, LLC
a Delaware limited liability company




By:    __________________________
Name:    
Title:    








[Signature Page to First Amendment to Repurchase Agreement]
DM_US 163979648-12.107145.0012

--------------------------------------------------------------------------------






BUYER:


BLOOM ENERGY CORPORATION
a Delaware corporation






By:    __________________________
Name:    
Title:    






[Signature Page to First Amendment to Repurchase Agreement]


DM_US 163979648-12.107145.0012